Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered July 14, 2003. The order denied plaintiffs’ motion for leave to amend the complaint to add two causes of action based on an alleged violation of 42 USC § 1395dd.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.